Title: John Quincy Adams to Abigail Adams, 7 May 1799
From: Adams, John Quincy
To: Adams, Abigail


          
            
              N: 44.
              My dear Mother
              7. May 1799.
            
            I have to acknowledge the receipt since I wrote you last of your two kind favours of 15. November and 1. February last— The latter is the latest letter, from America that I have, and I still continue to receive as I have ever since I have been in Europe, received from you the most recent intelligence both public and private— As in this case the first direct notice of my brother’s arrival came by your letter— Since then I have received two from himself, written at Philadelphia, before he proceeded on his visit to you.
            I repeat my cordial thanks for the attention you have shewn to my Affairs— I have just written to my brother upon this subject, and I presume he will do all he can to keep them for the future in all the order of which they are susceptible.
            
            The latest accounts we have from America, announce three circumstances of no small importance— The appointment of the new Commission to negotiate with France— The capture of the French frigate L’Insurgente, by our frigate Constellation, and the symptoms of a new Insurrection against the National Government in the western part of Pennsylvania.— Though we are informed that the appointment of the new Commission was attended with great divisions in the public opinion, concerning the expediency of the step, I trust that in the course of a few months it will be generally seen and acknowledged that the measure was proper and wise. The situation in which we stood before, half way between Peace and War, could not continue, and as the legislative body had thought proper not to declare War, I can see no substantial reason why the large advances made towards a new negotiation, and the solicitations to that effect, of the french Government, should be rejected.— I have not indeed for my own part any opinion of the sincerity of their professions, and expect very little from their Justice; nor do I suppose they have the ability if they had the inclination to restore the property they have plundered from our merchants or an indemnity for it— But I believe that negotiation at present may put a stop to further depredation, and that a more advantageous arrangement may be obtained than after a longer delay. After the close of ever so long a War, we should have still less prospects of compensation for still greater losses; and there is no probability that there will be ever a period when the desire of accommodation with us, will be stronger than at present.— This disposition will be confirmed by the capture of their frigate, which will tend to convince them that our naval power is not so contemptible as they have represented to the world, and to themselves. Two years ago, they published in a pamphlet written undoubtedly at the command of the Directory, that all our Sea-Captains were ignorant sots, and that since the death of Mr: Gillon, we could not call a single good Sea-officer into our service.— I wish that the Captains of all our frigates would give them proofs equally substantial that our marine can furnish very good officers yet, with that given by Commodore Truxton.— There is one, in whom I have not the same confidence, and I am sorry to say, he commands the Boston Frigate— I have had occasion to know that he was utterly unfit for the station. I have lately heard that he has been dismissed. … They have related the affair between the Constellation, and l’Insurgente in the Paris papers with unusual modesty— They say that the frigates had both

44 guns, but the American had 18 pounders and the trench only twelves, so that the capture of the french ship, was the necessary result of her inferiority.— This circumstance however is much less satisfactory to them than the prospect of a new rebellion, which has manifested itself in Northumberland County Pennsylvania. There is in that part of our Country a Spirit which I believe which will never be suppressed, but by force.— “Though brutal that contest and foul,” I very much fear we shall be forced to come to it, and when we do, have no doubt but the good cause will prove itself as superior to its opposers in it, as it always has in that of reason.— Such things as these insurrections however, injure very much the estimation of our Country with the rest of the world, and give cause of exultation to our enemies in Europe, who are deficient neither in numbers nor virulence.
            The spirit of party has indeed done so much mischief among us in various shapes, that it has given to our very national character an odious aspect in the eyes of many observing foreigners.— The English news papers last Spring gave an account of the transactions of our National house of Representatives in the affairs between Lyon and Mr: Griswold, heading the relation in large characters with “American Manners.”— Porcupine’s pamphlet exposing Judge M’Kean’s conduct towards him, was republished in England, and commented on unter a title, altered from the “Democratic,” to the “Republican Judge.”. . . His charge to the Grand Jury upon that occasion, has been represented as a specimen of our judiciary proceedings, and it has been said with truth, that there is not a Country in Europe, unless it be France, where a judge could so act and so speak, without condemning himself not only to universal infamy, but to forfeit his place. It is not however alone in England, where we may naturally expect that every thing to our disadvantage will find busy tongues and willing ears, that such things are circulated— Here in Germany, a man by the name of Bulow, after travelling twice in the United States, has published two volumes intituled “The Republic of North America, in its present condition”— It is one continued libel upon the character and manners of the American People, written with considerable ingenuity. It contains beyond all doubt a vast deal of falsehood; but every American who feels for the honour of his Country, must confess with shame that it also contains too much of truth.— The author’s mode of collecting facts appears generally to have been, to gather from the news papers and from private malignity, all the

abuse which the most inveterate partizans of opposite political sentiments, have imputed reciprocally to each other, and to deal it out all as equally true, and equally stigmatizing to the National Character.— The book has been a good deal read in Germany, and as it has been two years published, would have been long since translated and published in England, did not the writer shew himself as inimical to the English Government, as to the American People.— I think it very probable that the work will some day or other find its way, to the English Press.
            There has also been published within these few months, in English, in French and in German, the Travels of La Rochefoucauld Liancourt in the United States— He writes with the feelings of a Frenchman, and probably with a wish so far to recommend himself to the governing party in France as to obtain a permission to return. He discovers a proportionate degree of asperity against the English and their Government, which appears to have been somewhat embittered, by an order from Lord Dorchester forbidding him to go into lower Canada.— But with respect to Americans he discovers much candour, and speaks well of almost every body. I enclose a translation of what he says concerning a person of our acquaintance, which will perhaps amuse you—
            I have not much to say to you about European political news.— The War between France and Austria, was renewed about two months ago— The french declared war after commencing hostilities before hand. Since then they have been almost continually defeated in Germany, Switzerland and Italy.— Some time ago the Emperor’s Minister at Rastadt, declared the Congress at an end, and annulled every thing that had been conceded during the course of the negotiation— Notwthstanding which the french Ministers declared they were ordered to stay, and negotiate with the several States, separate Peaces— They were at length ordered to quit Rastadt, and as they went out met a patrole of Austrian hussars, who stopped them— They undertook to force their way through, and in the attempt, two of them Bonnier, and Roberjest were killed.— This circumstance will tend to render the War between France and Austria still more inveterate than it has been hitherto. General Buonaparte, after completing the conquest of Egypt has undertaken that of Syria, and in all probability before this effected it. It is certain at least that he has gained a great victory over the Bashaw of Syria, who marched against him.
            
            My wife desires me to present her duty to you— She has enjoyed remarkable good health since last Summer, untill about a fortnight ago when she met with another misfortune like the former— She is however very much recovered; and we propose making this Summer a little tour into the Country.
            I am ever affectionately, yours.
          
          
            Extract from La Rochefoucauld’s travels in the United States— German Edition. Vol. 2. p. 137.
            “I must notice here, that in the neighbourhood of Boston, I found again Mr: Adams, the Vice-President of the United States, a man of so much merit, knowledge, and genius, that he has few equals in America, and who is not every where esteemed as he deserves— He is indeed one of the most respectable men in the United States— No man contributed more than he to the American Revolution from beginning to end; the Agents of the English Ministry therefore bore a great hatred to him, though he has defended the English Constitution in a Book, full of profound researches, which he intituled a Defence of the Government of the United States.— John Adams lives distant from all intrigues, 15 miles from Boston, with his wife, in a small house, which a Parisian lawyer of the lowest rank, would not keep for his Country-Seat. He passes here the time, which his place as Vice-President, does not oblige him to spend in Philadelphia; and employs it in reading, and with agriculture. He very seldom, goes into Company, as his extremely moderate Fortune, would not permit him often to see company at home. He is universally respected, and has in his conversation a very interesting and amiable turn, a manner of criticising at once severe and gentle, which is truly pleasing.”
          
        